Case 2:20-cv-11064-FMO-MRW Document 117-2 Filed 08/05/21 Page 1 of 4 Page ID
                                #:2370




                        EXHIBIT "1"
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-2 Filed 08/05/21 Page 2 of 4 Page ID
                                                                                                                                                   #:2371



                                                                                                                     1 JOHN C. MANLY (State Bar No. 149080)
                                                                                                                       jmanly@manlystewart.com
                                                                                                                     2 TAYLOR RAYFIELD (State Bar No. 272300)
                                                                                                                       trayfield@manlystewart.com
                                                                                                                     3 COURTNEY P. PENDRY (State Bar No. 327382)
                                                                                                                       cpendry@manlystewart.com
                                                                                                                     4 MANLY STEWART FINALDI
                                                                                                                       19100 Von Karman Avenue, Suite 800
                                                                                                                     5 Irvine, California 92612
                                                                                                                       Telephone: (949) 252-9990
                                                                                                                     6 Facsimile: (949) 252-9991
                                                                                                                     7 Attorneys for Plaintiff
                                                                                                                     8                       UNITED STATES DISTRICT COURT
                                                                                                                     9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                    10
                                                                                                                    11 JANE ROE,                                  Case No. 2:20-cv-11064-FMO-MRW
MANLY STEWART FINALDI




                                                                                                                    12              Plaintiff,                    DISCOVERY MATTER
                        19100 Von Karman Avenue, Suite 800




                                                                                                                    13        v.                                  APPENDIX IN SUPPORT OF
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                                                                  DISCOVERY DISPUTE RE JANE
                                                                                                                    14 YASIEL PUIG, and DOES 1-10,                ROE'S OBJECTIONS TO
                                                                                                                       inclusive,                                 SUBPOENAS FOR EMPLOYMENT
                                                                                                                    15                                            AND FINANCIAL RECORDS
                                                                                                                                  Defendant.                      ISSUED BY DEFENDANT YASIEL
                                                                                                                    16                                            PUIG
                                                                                                                    17                                            Date:      September 8, 2021
                                                                                                                                                                  Time:      9:30 a.m.
                                                                                                                    18                                            Courtroom: 550
                                                                                                                    19                                            Fact Discovery Cutoff: Oct. 11, 2021
                                                                                                                                                                  Expert Discovery Cutoff: Dec. 25, 2021
                                                                                                                    20                                            Pre-Trial Conference: April 15, 2022
                                                                                                                                                                  Trial Date:             May 3, 2022
                                                                                                                    21
                                                                                                                    22
                                                                                                                    23
                                                                                                                    24
                                                                                                                    25
                                                                                                                    26 I.     DISCOVERY REQUESTS AND RESPONSES AT ISSUE
                                                                                                                    27        Defendant Yasiel Puig's ("Defendant") subpoenas issued to (1) Business A;
                                                                                                                    28

                                                                                                                                          APPENDIX OF DEFENDANT PUIG'S SUBPOENAS AT ISSUE
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-2 Filed 08/05/21 Page 3 of 4 Page ID
                                                                                                                                                   #:2372



                                                                                                                     1 (2) Business B; (3) Business C; (4) Business D; and (5) Business E1.
                                                                                                                     2 II.     DEFINED TERMS INCLUDED IN DEFENDANT'S REQUESTS
                                                                                                                     3         No terms were defined by any subpoena.
                                                                                                                     4 III.    DEFENDANT'S REQUESTS
                                                                                                                     5 SUBPOENA TO BUSINESS A:
                                                                                                                     6         Please produce the company's income statements, balance sheets, cash flow
                                                                                                                     7 statements, and evidence of all compensation paid to and funds distributed to [Jane
                                                                                                                     8 Roe] via cash, check, or electronic transfer, including loans, owner draws,
                                                                                                                     9 dividends, salary, and expense reimbursement, for the period of January 1, 2016 to
                                                                                                                    10 present date.
                                                                                                                    11         Date and Time: 08/06/2021 5:00 PM
MANLY STEWART FINALDI




                                                                                                                    12 SUBPOENA TO BUSINESS B:
                        19100 Von Karman Avenue, Suite 800




                                                                                                                    13         Please produce the company's income statements, balance sheets, cash flow
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                    14 statements, and evidence of all compensation paid to and funds distributed to [Jane
                                                                                                                    15 Roe]via cash, check, or electronic transfer, including loans, owner draws, dividends,
                                                                                                                    16 salary, and expense reimbursement, for the period of January 1, 2016 to present
                                                                                                                    17 date.
                                                                                                                    18         Date and Time: 08/06/2021 5:00 PM
                                                                                                                    19 SUBPOENA TO BUSINESS C:
                                                                                                                    20         Please produce the company's income statements, balance sheets, cash flow
                                                                                                                    21 statements, and evidence of all compensation paid to and funds distributed to [Jane
                                                                                                                    22 Roe]via cash, check, or electronic transfer, including loans, owner draws, dividends,
                                                                                                                    23 salary, and expense reimbursement, for the period of January 1, 2016 to present
                                                                                                                    24 date.
                                                                                                                    25
                                                                                                                    26
                                                                                                                         In order to preserve Jane Roe's anonymity, the parties have agreed to substitute the
                                                                                                                         1

                                                                                                                    27 true names of the subpoenaed businesses owed by Jane Roe with the above
                                                                                                                    28 referenced identifiers.

                                                                                                                                                                  2
                                                                                                                                                APPENDIX OF PUIG'S SUBPOENAS AT ISSUE
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-2 Filed 08/05/21 Page 4 of 4 Page ID
                                                                                                                                                   #:2373



                                                                                                                     1        Date and Time: 08/06/2021 5:00 PM
                                                                                                                     2 SUBPOENA TO BUSINESS D:
                                                                                                                     3        Please produce the company's income statements, balance sheets, cash flow
                                                                                                                     4 statements, and evidence of all compensation paid to and funds distributed to [Jane
                                                                                                                     5 Roe] via cash, check, or electronic transfer, including loans, owner draws,
                                                                                                                     6 dividends, salary, and expense reimbursement, for the period of January 1, 2016 to
                                                                                                                     7 present date.
                                                                                                                     8        Date and Time: 08/06/2021 5:00 PM
                                                                                                                     9 SUBPOENA TO BUSINESS E:
                                                                                                                    10        Please produce the company's income statements, balance sheets, cash flow
                                                                                                                    11 statements, and evidence of all compensation paid to and funds distributed to [Jane
MANLY STEWART FINALDI




                                                                                                                    12 Roe] via cash, check, or electronic transfer, including loans, owner draws,
                        19100 Von Karman Avenue, Suite 800




                                                                                                                    13 dividends, salary, and expense reimbursement, for the period of January 1, 2016 to
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                    14 present date.
                                                                                                                    15        Date and Time: 08/06/2021 5:00 PM
                                                                                                                    16
                                                                                                                    17
                                                                                                                    18
                                                                                                                    19
                                                                                                                    20
                                                                                                                    21
                                                                                                                    22
                                                                                                                    23
                                                                                                                    24
                                                                                                                    25
                                                                                                                    26
                                                                                                                    27
                                                                                                                    28

                                                                                                                                                                 3
                                                                                                                                                APPENDIX OF PUIG'S SUBPOENAS AT ISSUE
